Citation Nr: 1758000	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  11-09 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for fatigue and sleep disturbance (claimed as Gulf War chronic disability), to include as a qualifying chronic disability resulting from an undiagnosed illness or medically unexplained multisymptom illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1977 to September 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which, in pertinent part, denied service connection for fatigue and sleep disturbance.

In June 2012, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the proceeding is of record.

This case was most recently before the Board in May 2017, where it remanded the matter for further development.  Upon completion of that development, the Agency of Original Jurisdiction continued the denial of the Veteran's claim, as reflected in an October 2017 Supplemental Statement of the Case (SSOC), and returned the claim to the Board for further review.  Accordingly, the Board finds that there was substantial compliance with its May 2017 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has fatigue or sleep disturbance related to his active military service or due to an undiagnosed illness or medically unexplained multisymptom illness.


CONCLUSION OF LAW

The criteria for service connection for fatigue and sleep disturbance, to include as a qualifying chronic disability resulting from an undiagnosed illness or medically unexplained multisymptom illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, which is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, VA's duty to notify was satisfied by a letter sent to the Veteran in July 2008.  The letter informed him of the evidence required to substantiate the claim, and of his and VA's respective duties in obtaining this necessary supporting evidence.  The letter also advised him of how a "downstream" disability rating and effective date are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the claim was subsequently readjudicated in the February 2011 Statement of the Case (SOC), as well as in additional SSOCs.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  He has had ample opportunity to respond or supplement the record, and has not alleged that any notice was less than adequate.  Therefore, the Board finds that VA's duty to notify has been satisfied.

Regarding the duty to assist, the Board notes that the claims file contains the Veteran's service treatment records, post-service medical records, and his lay contentions.  The Veteran has not identified, nor does the record otherwise indicate, any other evidence relevant to his claim that has not been obtained.  Furthermore, the Veteran was afforded VA examinations and opinions were provided in support of his claim.  Upon review of the medical evidence, the Board concludes that these examination reports, collectively, are adequate for the purpose of rendering a decision in this case.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to successfully establish service connection, there must be competent and credible evidence showing (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain "chronic diseases" may be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent or more within one year of a Veteran's separation from service.  38 C.F.R. §§ 3.307, 3.309(a).  This presumption is rebuttable by probative evidence to the contrary.  Id.

When a chronic disease is shown in service, sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To be "shown in service," the disease identity must be established and the diagnosis must not be subject to legitimate question.  Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013); see also 38 C.F.R. § 3.303(b).  There is no "nexus" requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease.  Walker, 708 F.3d at 1336.

Service connection may also be granted on a secondary basis for a condition that is not directly caused by the Veteran's service.  38 C.F.R. § 3.310.  In order to prevail under a theory of secondary service connection, the evidence must demonstrate an etiological relationship between (1) a service-connected disability or disabilities and (2) the condition said to be proximately due to the service-connected disability or disabilities.  Buckley v. West, 12 Vet. App. 76, 84 (1998); see also Wallin v. West, 11 Vet. App. 509, 512 (1998).  In addition, secondary service connection may also be found in certain instances when a service-connected disability aggravates another condition.  See Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).

Thus, service connection may be established either by showing (1) direct service incurrence or aggravation, (2) an etiological relationship between the claimed condition and a service-connected disability, or (3) using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104 (a); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303 (a).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

III.  Service Connection for Fatigue and Sleep Disturbance

The Veteran seeks service connection for fatigue and sleep disturbance, which he contends are due to his Persian Gulf War service.  Having carefully considered the claim, in light of the evidence of record and the applicable law, the Board concludes that the preponderance of the evidence is against a finding that the Veteran has a qualifying chronic disability resulting from an undiagnosed illness or medically unexplained multisymptom illness, and, therefore, the appeal must be denied.

The Board will begin by addressing his Persian Gulf War service.

Persian Gulf War veterans who exhibits objective indications of a chronic disability resulting from undiagnosed illness or a medically unexplained chronic multisymptom illness that became manifest either during active military service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021; and, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis, will be presumed to have established service connection.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  As an initial matter, the evidence of record reflects that the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War and, therefore, is considered to be a "Persian Gulf veteran" for the purposes of presumptive service connection under 38 C.F.R. § 3.317. 

A qualifying chronic disability means a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2).

For purposes of 38 C.F.R. § 3.317, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

In addition, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue; (2) Unexplained rashes or other dermatological signs or symptoms; (3) Headache; (4) Muscle pain; (5) Joint pain; (6) Neurological signs and symptoms; (7) Neuropsychological signs or symptoms; (8) Signs or symptoms involving the upper or lower respiratory system; (9) Sleep disturbances; (10) Gastrointestinal signs or symptoms; (11) Cardiovascular signs or symptoms; (12) Abnormal weight loss; and (13) Menstrual disorders.  38 C.F.R. § 3.317(b).

A diagnosis of chronic fatigue syndrome for VA purposes requires: (1) the new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least six months; (2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and, (3) six or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) non-exudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychological symptoms, and (x) sleep disturbance. 38 C.F.R. § 4.88a.  Consideration under 38 C.F.R. § 3.317 remains warranted in cases where chronic fatigue syndrome is diagnosed, as it is an unexplained multisymptom illness defined by a cluster of signs or symptoms.

A chronic disability does not meet these statutory requirements if there is affirmative evidence that the disability was not incurred during active military service in the Southwest Asia theater of operations; or, if there is affirmative evidence that the disability was caused by a supervening condition or event or was due to the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317 (a)(7)(i)-(iii).

Turning to a review of the medical evidence of record shows that the Veteran has complained of fatigue symptoms and sleep disturbance since separation from active military service.  Due to conflicting medical opinions and other evidence of record, a VA medical opinion was obtained in May 2017 to clarify whether there is a separately diagnosed disability for the Veteran's fatigue symptoms and sleep disturbances, either manifested in two separate disabilities or combined symptoms of the same disability; or, if a known clinical diagnosis was not identified, to determine whether the Veteran has objective indications of a chronic disability resulting from a medically unexplained chronic multisymptom illness.

The May 2017 VA examiner first determined that there is no evidence of a current diagnosis for the Veteran's fatigue symptoms and sleep disturbances as a separately diagnosed disability, either manifested in two separate disabilities or combined symptoms of the same disability.  Following a review of VA and private medical records, the examiner indicated that the Veteran does not have a diagnosis of a sleep disorder, or any treatment specifically for a sleep disorder.  Moreover, after review of multiple VA lab tests, the examiner also indicated that the findings were negative for any condition that would cause fatigue as a symptom.

The VA examiner addressed the November 2010 VA medical opinion, which, in pertinent part, indicated that: (1) one of the effects of the Veteran's diagnosed heart condition, back disability, and knee disability on occupational activities is weakness or fatigue; (2) "it is most likely than not that some of [the Veteran's conditions, such as fatigue and sleep disturbances, which are undiagnosed illnesses are due to environmental exposures;" and, (3) there is a history of sleep disturbance due to symptoms of frostbite of the hands and feet.  In this regard, the examiner stated that although a sense of fatigue can accompany certain conditions, such as back and knee conditions, review of the medical evidence of record does not indicate that the Veteran has attributed any fatigue to these conditions.  The examiner further stated that while heart conditions can cause fatigue, the Veteran's cardiology medical evidence of record does not support his cardiac condition as a cause of fatigue.

The examiner also reconciled the November 2010 TBI examiner's opinion (stating that there is no evidence relating Veteran's fatigue to his TBI) and the August 2014 examiner's opinion (finding fatigue of a general nature and sleep disturbance is not separate disabilities apart from Veteran's TBI).  To this end, the May 2017 examiner indicated that the August 2014 examiner's opinion was "rather vague" and "does not clearly attribute the Veteran's fatigue to TBI."  However, the May 2017 examiner did note that the November 2010 VA Cold Injury examination report documents a history of sleep disturbance due to symptoms of frostbite.

Next, the examiner determined that the Veteran does not have any objective indication of a chronic disability resulting from a medically unexplained multi-symptom illness that meets the criteria of 38 C.F.R. § 3.317.  In support of this finding, the examiner addressed the May 2009 VA Persian Gulf Registry Consult (listing multiple symptoms, including respiratory [cough, dyspnea, chest tightness, wheezes], tinnitus, hearing loss, scarring on face from sub burns, TBI from many close explosions, dry eyes, headaches, muscle/joint pains, fatigue, memory loss, dizziness, insomnia, heart burns, unstable balance) and the May 2009 examiner's opinion that attributed these symptoms to exposure to "environmental hazards" during the Veteran's Persian Gulf War service.  However, with the exception of fatigue, the May 2017 examiner indicated that the identified symptoms have all been determined to be due to specific diagnoses.

Moreover, the May 2017 examiner indicated that the medical evidence of record does not document a diagnosis of chronic fatigue syndrome (to include the August 2014 VA Chronic Fatigue Syndrome DBQ), nor does it show an acute onset of fatigue.  The May 2017 examiner further indicated that there has been no indication of debilitating fatigue which causes a decrease in activity to less than 50% of previous levels.  In fact, the examiner noted that the Veteran has reported working full-time with a total 2 hour commute, 5 days a week, and there was no restriction of activities due to chronic fatigue reported.  The examiner noted the absence of any findings, signs, or symptoms attributable to CFS within the remaining evidence of record.  The examiner indicated that other symptoms often associated with CFS, such as musculoskeletal/joint pains and headaches, have all been attributed to other specific diagnoses.  As a result, the examiner stated that review of the entire record does not support a diagnosis of any chronic disability pattern resulting from a medically unexplained chronic multi-symptom illness.

The Board finds that the May 2017 VA medical opinion was thorough and adequate and provided a sound basis upon which to base a decision with regard to the Veteran's service connection claim.  See Barr v. Nicholson, 21 Vet. App 303 (2007).  Additionally, the medical opinion is highly probative, as it was prepared by a medical professional who reviewed the Veteran's pertinent medical history, addressed the prior physical evaluations of record, reconciled the conflicting medical evidence of record, and clearly assessed the nature of his fatigue symptoms and sleep disturbance.  Moreover, the examiner's opinions are based on reliable principles and are supported by other evidence of record.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that most of the probative value of an opinion comes from the discussion of its underlying reasoning or rationale).

In light of the foregoing evidence, the Board finds that the Veteran is not entitled to presumptive service connection under 38 C.F.R. § 3.317.  The medical evidence of record does not show that his fatigue symptoms and sleep disturbances, either separately or combined, are due to a chronic disability resulting from a medically unexplained chronic multisymptom illness, as established by history, physical examination, and laboratory testing.  With respect to the Veteran's sleep disturbances, the medical evidence of record reflects a history of sleep disturbance due to symptoms of his service-connected frostbite cold injuries.  Regarding fatigue, the May 2017 examiner stated that "fatigue is a general, very common symptom," and then clearly indicated that the Veteran's symptoms were not objective indications of a qualifying chronic disability under 38 C.F.R. § 3.317.

Even though presumptive service connection is not warranted, the Veteran is not precluded from establishing service connection for a diagnosed disability with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

As noted above, the first element of direct service connection requires medical evidence of a current disability.  Here, a current diagnosis of a disability manifested by fatigue and sleep disturbance, either manifested in two separate disabilities or combined symptoms of the same disability, has not been established.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that §§ 1110 and 1131's requirement of the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Consequently, the evidence of record must show that the Veteran currently has the disability for which benefits are being claimed.  In this case, the Veteran's fatigue and sleep disturbance have been medically identified as symptoms, rather than a disorder in and of itself.

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, as the evidence of record shows that the Veteran's claimed symptoms are not separately diagnosed disabilities, the Board concludes that service connection for fatigue and sleep disturbance is not warranted, and no further discussion of the remaining elements is necessary.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006) (finding that the absence of any one element will result in denial of service connection).

Accordingly, to the extent that the medical evidence addresses whether the Veteran has a qualifying chronic disability under 38 C.F.R. § 3.317, or a separately diagnosed disability manifested by symptoms of fatigue and/or sleep disturbance, the preponderance of the evidence indicates that he does not.  The Veteran is competent to report his current symptoms, but his reports must be weighed against the medical evidence of record.  See Grover v. West, 12 Vet. App. 109, 112 (1999); Jandreau, supra.  To the extent that the Veteran has indicated that he currently has a chronic disability under 38 C.F.R. § 3.317, or a separately diagnosed disability manifested by symptoms of fatigue and/or sleep disturbance, the medical evidence showing an absence of such a disability is of greater probative weight than the Veteran's reports made during the course of his claim for VA benefits.  Further, as the question of causation extends beyond an immediately observable cause-and-effect relationship, he is not competent to render a diagnosis or address etiology in the present case.  Although lay persons are competent to provide opinions on some medical issues, see, e.g. Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue of whether the Veteran currently has a qualifying chronic disability under 38 C.F.R. § 3.317, or a separately diagnosed disability manifested by symptoms of fatigue and/or sleep disturbance, falls outside the realm of common knowledge of a lay person.  Consequently, his statements as to a current diagnosis of a chronic skin condition are not probative.

As the preponderance of the evidence is against a finding that the Veteran has qualifying chronic disability under 38 C.F.R. § 3.317, or a separately diagnosed disability manifested by symptoms of fatigue and/or sleep disturbance, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for fatigue and sleep disturbance, to include as a qualifying chronic disability resulting from an undiagnosed illness or medically unexplained multisymptom illness, is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


